Citation Nr: 0118371	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  96-51 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disorders involving the 
upper back and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served with the Army National Guard of 
Louisiana from May 1992 to February 1996, to include a period 
of active duty for training (ACDUTRA) from July 1992 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


REMAND

A review of the record discloses this matter was previously 
before the Board in July 1998, at which time, the case was 
remanded to the RO for further development.  Specifically, it 
was requested that the appellant provide information 
regarding treatment he received for the reported disability 
of the upper back and shoulder.  Following receipt of the 
requested information, another records search was to be 
conducted.  The appellant was to be afforded VA examination 
as well, in order to obtain medical opinion evidence 
concerning the etiology of the claimed disability.   

With respect to the requested remand activity, the record 
reflects that by letter dated in August 1998, the appellant 
was asked to provide information regarding the history of his 
disorder, and clinical treatment he received.  The appellant 
did not respond to this request.

The appellant was scheduled for VA examination in September 
1998.  A notation in the claims file indicates the appellant 
informed VA that he would be unable to appear for examination 
due to scheduling conflicts with school.  The appellant 
indicated that he would advise VA of his availability to 
appear.  The examination has not been accomplished.  

In correspondence, dated in November 2000, the appellant 
sought to reopen his claim, and requested a hearing before 
the RO.  There was no mention of his availability to appear 
for VA examination.  In that correspondence, the appellant 
reported his intent to seek treatment at the VA medical 
facility.  In response, the RO, in a January 2001 letter, 
again advised the appellant of the prior development efforts 
with respect to his claim, and requested him to provide 
information.  He was asked if he would report for the VA 
examination.  No response was received from the veteran.

The record does not indicate that the appellant was informed 
of 38 C.F.R. § 3.655 (2000).  38 C.F.R. § 3.655 provides that 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for examination, or reexamination, certain 
regulatory action is prescribed.  38 C.F.R. § 3.655(a) 
(2000).  Specifically, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for an increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b). 

The evidence shows that the RO requested the National 
Personnel Records Center (NPRC) to verify the veteran's 
periods of inactive duty training.  Although the NPRC 
verified the ACDUTRA date, no response was received regarding 
the inactive duty dates. 

The appellant is also advised that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Accordingly, this matter is REMANDED to the RO for the 
following development:

1.  The RO should again request the appellant 
to provide detailed information concerning 
the lifting injury for which he was treated 
in May 1995, to include the date of the 
injury and his duty status.  The RO should 
furnish the appellant with the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records pertaining to 
treatment for disabilities involving the 
upper back and shoulders.  He should also be 
asked if he is willing to report for a VA 
examination.  He should be informed of the 
consequences for failing to report without 
good cause per 38 C.F.R. § 3.655 (2000). 

3.  If the appellant is willing to report for 
the examination, the RO should schedule the 
appellant for VA examination by an 
orthopedist in order to determine the nature, 
etiology, and severity of any disability 
involving the upper back and shoulders.  The 
claims folder and a copy of this Remand must 
be made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests, to include x-ray studies and 
any other specialized tests deemed necessary 
should be conducted.  It is requested that 
the examiner obtain a detailed history 
regarding back injuries and complaints.  
Following the examination, and in conjunction 
with a review of the claims file, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that any 
current disability involving the upper back 
and shoulders diagnosed on examination, is 
causally related to or aggravated by the 
appellant's period of ACTDUTRA or any injury 
which occurred during inactive duty training.  
A complete rational for any opinion expressed 
should be provided. 

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The claims file should then be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
matter.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




